Under the evidence, as I read it, the decree should have been granted on appellant's cross-complaint.
A just division of the property has not been made. The award to respondent should not have exceeded one-half the net value of the community property, excluding the accounts receivable, and one hundred dollars a month for six months. She should not have been awarded any interest in the accounts receivable. When respondent married appellant, she had nothing and was burdened with her children. Appellant owed fifteen hundred dollars and had separate property of the value of thirteen thousand dollars, including accounts receivable. The community now owes in excess of five thousand dollars and, including accounts receivable, owns property worth approximately twenty *Page 694 
thousand dollars, leaving a net value of $14,620 as against separate property originally owned by appellant of the net value of $11,700.
From this, it will be seen that the value of the estate increased in the amount of $2,870 during the eleven years of married life. The decree awards to the respondent, who is nineteen years younger than appellant, $10,253 guaranteed by a mortgage, as counsel for appellant aptly states, "upon the skill and drudgery of appellant," while to appellant the decree awards a total of $12,100, charged with the obligation to pay debts amounting to $5,333 and alimony in the amount of $2,400. At the same time, the appellant is deprived of one-half of the normal income from outstanding accounts, and the appellant's entire professional practice is jeopardized by placing the accounts in the hands of a collector.
I am in accord with the following argument of counsel for appellant:
"Against this situation stands the fact that respondent is but forty-three years of age and is thoroughly capable of supporting herself. True, she claims that she does not know how to do anything but cook and nurse, that she cannot cook because she cannot be on her feet, and that she cannot nurse because she is not qualified to register. It is fair to infer from the record that within a comparatively short time her inability to be on her feet will disappear, and with it her inability to cook. She was not registered in 1922 and 1923 when she followed her profession of nursing and ran a small hospital, by means of which she supported herself and two children. Lack of registration will not prevent her from doing practical nursing or running a hospital and thus again supporting herself, free as she now is from the burden of two small children. There are scores of ways by which women who have the will to do so, support themselves and children, whose health is far from as good as respondent's. True, it would be more agreeable to be relieved of the *Page 695 
burden of self-support as far as possible. No doubt respondent would greatly prefer to continue to enjoy the same social status and comfort as were afforded her by appellant. This record, however, is totally devoid of any facts justifying the wrecking of appellant's remaining years for that purpose.
"Equity may not be done between these parties by establishing any given standard of living for one and decreeing that the other shall contribute sufficient to insure that standard. Under the circumstances of this case each should be given such portion of the community estate as will, when supplemented by earnings, enable each, so far as possible, to maintain the standard enjoyed at the time of marriage. If the estate affords more, each should benefit accordingly."